Case.net: 20SL-CC02304 - Docket Entries
                   Case: 4:20-cv-00681-SNLJ Doc. #: 1-1 Filed: 05/21/20 Page: 1 of 15 PageID #: 5
                                                                                                                                                              I
                                                                                                       Search for Cases by:

         Judicial Links   |    eFiling   |    Help     |   Contact Us    |   Print                             GrantedPublicAccess       Logoff BHILLKKHB58926

                              20SL-CC02304 - ISAIAH FORMAN V THE CITY OF WOODSON TERRACE
                                                      AND/OR (E-CASE)


                                             This information is provided as a service and is not considered an official court record.

         Click here to eFile on Case                 Sort Date Entries:                                  Descending Display Options:
         Click here to Respond to Selected Documents                                                     Ascending


         05/21/2020            Corporation Served
                               Document ID - 20-SMCC-3979; Served To - THE CITY OF WOODSON TERRACE AND/OR THE
                               WOODSON TERRACE PD; Server - REKIC, MUHAREM; Served Date - 18-MAY-20; Served Time -
                               00:00:00; Service Type - Territory 6; Reason Description - Served; Service Text - LC

         05/20/2020            Entry of Appearance Filed
                               Entry of Appearance; Electronic Filing Certificate of Service.
                                  Filed By: BLAKE D HILL
                                  On Behalf Of: THE CITY OF WOODSON TERRACE AND/OR THE WOODSON TERRACE PD

         05/05/2020            Motion for Change of Judge
                               Motion for Change of Judge.
                                 Filed By: MARK T. MCCLOSKEY
                                 On Behalf Of: ISAIAH FORMAN
                               Summons Issued-Circuit
                               Document ID: 20-SMCC-3979, for THE CITY OF WOODSON TERRACE AND/OR THE WOODSON
                               TERRACE PD. Summons Attached in PDF Form for Attorney to Retrieve from Secure Case.Net and
                               Process for Service.

         04/23/2020            Filing Info Sheet eFiling
                                   Filed By: MARK T. MCCLOSKEY
                               Pet Filed in Circuit Ct
                               PETITION.
                                 On Behalf Of: ISAIAH FORMAN
                               Judge Assigned
                               DIV 1
         Case.net Version 5.14.0.17                                          Return to Top of Page                                          Released 11/25/2019




1 of 1
                                                                                                   Electronically Filed - St Louis County - April 23, 2020 - 03:08 PM
 Case: 4:20-cv-00681-SNLJ Doc. #: 1-1 Filed: 05/21/20 Page: 2 of 15 PageID #: 6
                                                                            20SL-CC02304

               IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                              STATE OF MISSOURI

ISAIAH FORMAN,                                )
                                              )
       Plaintiff,                             )
                                              )        Cause No.
vs.                                           )
                                              )        Division
THE CITY OF WOODSON TERRACE                   )
and/or THE WOODSON TERRACE                    )
POLICE DEPARTMENT,                            )
SERVE:                                        )        JURY TRIAL DEMANDED
Mayor Lawrence P. “Butch” Besmer              )
4323 Woodson Road                             )
Woodson Terrace, MO 63134                     )
                                              )
       Defendant.                             )

                                           PETITION

       COMES NOW Isaiah Forman, and for his Petition against the City of Woodson Terrace

and the Woodson Terrace Police Department would state as follows:

                                             FACTS

       1.      This Petition arises under 42 U.S.C §1983 together with state common law and

statutory claims.

       2.      This action arises out of events which occurred within St. Louis County, Missouri

and within the jurisdiction and venue of this Court.

       3.      That at all times material hereto, Isaiah Forman was an adult African American

individual and a resident of the State of Missouri, County of St. Louis.

       4.      That at all times relevant hereto, Woodson Terrace was a municipal corporation,

which, amongst other things, operated a police department known as The Woodson Terrace

Police Department (referred hereto as “Defendant”).




                                                  1
                                                                                                     Electronically Filed - St Louis County - April 23, 2020 - 03:08 PM
 Case: 4:20-cv-00681-SNLJ Doc. #: 1-1 Filed: 05/21/20 Page: 3 of 15 PageID #: 7




        5.      That the City of Woodson Terrace itself and/or by or through the Woodson

Terrace Police Department hired and employed David Maas as a police officer, and bestowed

upon him the powers, duties, obligations, and capacity to exercise force attendant thereto, and

deployed him as a police officer to engage in interactions with the population and citizens of St.

Louis County, Missouri.

        6.      The City of Woodson Terrace and/or the Woodson Terrace Police Department

have exclusive management and control of the policies and practices of the Woodson Terrace

Police Department regarding the method and manner of officers’ use of force. The Defendant is

responsible for ensuring that officers perform such use of force pursuant to and in accordance

with the United States Constitution, other laws of the United States, the laws of the State of

Missouri and are responsible for insuring that the members of the Woodson Terrace Police

Department otherwise conduct themselves in a lawful manner in undertaking and performing

their duties.

        7.      Defendant violated the Plaintiff’s foregoing rights by its custom and practice of

failing to train, instruct, supervise, control and discipline the officers of the Woodson Terrace

Police Department for such violations and said customs, practices and usages and caused the

deprivation of Plaintiff’s rights secured under the United States Constitution, other laws of the

United States and the laws of the State of Missouri.

        8.      That at all relevant times hereto, Defendant acted under color of state law.

        9.      That on or about April 14, 2019, Defendant’s officer David Maas assaulted and

battered the person of Isaiah Forman.

        10.     That at the time of such assault, Isaiah Forman was engaged in no offensive or

aggressive behavior and had clearly physically surrendered peaceably to the police.



                                                 2
                                                                                                      Electronically Filed - St Louis County - April 23, 2020 - 03:08 PM
 Case: 4:20-cv-00681-SNLJ Doc. #: 1-1 Filed: 05/21/20 Page: 4 of 15 PageID #: 8




       11.     That despite such obvious and visible surrender on the part of Isaiah Forman,

David Maas approached Isaiah Forman with his weapon drawn and proceeded to repeatedly kick

and strike Isaiah about the body, head and chest.

       12.     That at the time at such assault and battery, Isaiah Forman was not engaged in any

aggressive behavior, was not posing any risk of injury or threat to himself, the police officers or

others and had, in fact, physically surrendered to the above-referenced officers.

       13.     That such conduct violated clearly established statutory or constitutional rights

which a reasonable person would have known.

       14.     That Defendant was deliberately indifferent to the rights of citizens and had a

propensity to violate the constitutional rights of citizens, use excessive force and display

unreasonable behavior with animosity and bias towards minorities including but not limited to

African Americans including the Plaintiff.

                                              Count I

       COMES NOW Isaiah Forman, and pursuant to 42 U.S.C. §1983 and 42 U.S.C. §1988

and for Count I of his Petition against the Defendant City of Woodson Terrace, Missouri, and by

and through the City of Woodson Terrace Police Department would state as follows:

       15.     Plaintiff repeats and realleges the material allegations of paragraphs 1 through 14

hereinabove and incorporates the same herein by reference for all purposes.

       16.     The City of Woodson Terrace is vested with the authority to establish policies or

customs, practices and usages of the Woodson Terrace Police Department through training,

supervision, discipline and otherwise controlling the officers of the Woodson Terrace Police

Department.




                                                  3
                                                                                                      Electronically Filed - St Louis County - April 23, 2020 - 03:08 PM
 Case: 4:20-cv-00681-SNLJ Doc. #: 1-1 Filed: 05/21/20 Page: 5 of 15 PageID #: 9




       17.        There exists within the Woodson Terrace Police Department policies or customs,

practices and usages that are so pervasive that they constitute the policies of the department such

that they are and were the moving force behind and caused the deprivations of the Plaintiff’s

constitutional rights as have been set forth herein.

       18.        The policies, customs, practices and usages that exist are:

                  (a)    The officers of the Woodson Terrace Police Department use excessive

       force without regard for the need for the use of force or without regard for the legality of

       its use;

                  (b)    The officers of the Woodson Terrace Police Department conspire with one

       another to “cover” for and protect one another from criminal and/or civil sanctions that

       might arise from the violation of the constitutional rights of citizens;

                  (c)    The officers of the Woodson Terrace Police Department engage in

       conduct that violates the constitutional rights of citizens with whom they come in contact

       including, but not limited to arresting, detaining and prosecuting people in violation of

       the Constitution and laws, both by the acts and means by which they are accomplished;

                  (d)    The officers do not use the least intrusive means of force necessary and

       the officers, by their words or actions, escalate encounters with citizens creating or

       causing the need for officers to use force or to use more force than otherwise would

       have been required; and/or

                  (e)    The officers unlawfully and unreasonably use excessive force without

       giving subjects an opportunity to comply including situations that could be controlled

       by the use of other means.




                                                    4
                                                                                                       Electronically Filed - St Louis County - April 23, 2020 - 03:08 PM
Case: 4:20-cv-00681-SNLJ Doc. #: 1-1 Filed: 05/21/20 Page: 6 of 15 PageID #: 10




        19.    On information and belief, Defendant had actual notice of these pervasive

customs, practices and usages because, among other things, there was a pattern of prior incidents

of the City of Woodson Terrace and Defendant failed to train and supervise their officers and

have done nothing to remedy these pervasive customs, practices and usages, and in fact, have

turned a “blind eye” to them.

        20.    Furthermore, the failure to train, discipline or supervise by Defendant City of

Woodson Terrace has resulted in members of the Woodson Terrance Police Department using

excessive force as a matter of custom in violation of clearly established law. The failure to train,

supervise and discipline the department’s officers, including David Maas is not objectively

reasonable.

        21.    As a result of Defendant’s failure to train, discipline or supervise the officers of

the department, including David Maas, Plaintiff Isaiah Forman was deprived of his right to be

free from excessive force and unlawful and unreasonable seizure in violation of the Fourth and

Fourteenth Amendments to the Constitution of the United States, and under 42 U.S.C. § 1983

Plaintiff Isaiah Forman also seeks an award of attorney’s fees and costs pursuant to 42 U.S.C. §

1983.

        22.    Under the totality of circumstances, the use of force by Defendant and its agents

against Isaiah Forman was unconstitutional, excessive and not objectively reasonable in violation

of 42 U.S.C. §1983 and demonstrated a deliberate and/or reckless indifference to and violation of

Isaiah Forman’s rights pursuant to the United States Constitution.

        23.    That any countervailing governmental interest at stake did not warrant the level of

force used on Isaiah Forman by Defendant.




                                                 5
                                                                                                       Electronically Filed - St Louis County - April 23, 2020 - 03:08 PM
Case: 4:20-cv-00681-SNLJ Doc. #: 1-1 Filed: 05/21/20 Page: 7 of 15 PageID #: 11




        24.     That the Defendant hired, retained and continued to engage David Maas when it

knew of David Maas’ dangerous propensity, history of violence, intentional violations of the

civil rights of citizens, perjury and fraud.

        25.     That the actions of the Defendant were outrageous so as to show clear and

deliberate indifference to the rights of Plaintiff Isaiah Forman, shock the conscious of the

community and amount to legal malice and therefore subjects such Defendant to punitive or

exemplary damages.

        26.     That as a direct and proximate result of the above and foregoing acts and

omissions of the Defendant, Isaiah Forman has suffered the following actual damages:

                a)      Pain, suffering, fear, terror and emotional distress as a result of the

                        unconstitutional beating;

                b)      Medical bills and expenses for his care, treatment and cure of the injuries

                        sustained as a result of such unconstitutional beating;

                c)      The cost of future medical care, treatment and cure; and

                d)      Traumatic brain injury and the normal consequences thereof.

        WHEREFORE, for the forgoing reasons, Plaintiff Isaiah Forman respectfully prays for

judgment in his favor and against Defendant City of Woodson Terrace and/or the Woodson

Terrace Police Department in such amount as is fair and reasonable and in excess of the

jurisdictional minimums of this Court together with punitive damage in such amount as to be in

fact punitive and act as a deterrent to these defendants and others similarly situated from

engaging in like conduct in the future and attorneys’ fees, interest, and for such other and further

relief as this Court may deem just and proper under the circumstances.




                                                    6
                                                                                  Electronically Filed - St Louis County - April 23, 2020 - 03:08 PM
Case: 4:20-cv-00681-SNLJ Doc. #: 1-1 Filed: 05/21/20 Page: 8 of 15 PageID #: 12




                                          Respectfully submitted,

                                          MCCLOSKEY, P.C.

                                    By:   /s/Mark T. McCloskey
                                          Mark T. McCloskey, #36144
                                          Patricia N. McCloskey, #36153
                                          The Niemann Mansion
                                          4472 Lindell Blvd.
                                          St. Louis, Missouri 63108
                                          (314) 721-4000 telephone
                                          (314) 721-3664 facsimile
                                          McCloskeyLaw@aol.com
                                          Attorneys for Plaintiff




                                      7
            Case: 4:20-cv-00681-SNLJ Doc. #: 1-1 Filed: 05/21/20 Page: 9 of 15 PageID #: 13

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC02304
 BRIAN H MAY
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 ISAIAH FORMAN                                                  MARK T. MCCLOSKEY
                                                                THE NIEMAN MANSION

                                                          vs.
                                                                4472 LINDELL BLVD
                                                                ST. LOUIS, MO 63108
                                                                                                                                SHERIFF FEE
 Defendant/Respondent:                                          Court Address:                                                     PAID
 THE CITY OF WOODSON TERRACE AND/OR                             ST LOUIS COUNTY COURT BUILDING
 THE WOODSON TERRACE PD                                         105 SOUTH CENTRAL AVENUE
 Nature of Suit:                                                CLAYTON, MO 63105
 CC Other Tort                                                                                                                       (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: THE CITY OF WOODSON TERRACE AND/OR THE WOODSON TERRACE PD
                                      Alias:
  4323 WOODSON ROAD
  MAYOR LAWRENCE P BUTCH BESMER
  WOODSON TERRACE, MO 63134

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        05-MAY-2020                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       AD
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-3979        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:20-cv-00681-SNLJ Doc. #: 1-1 Filed: 05/21/20 Page: 10 of 15 PageID #: 14
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-3979    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:20-cv-00681-SNLJ Doc. #: 1-1 Filed: 05/21/20 Page: 11 of 15 PageID #: 15
                       THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-3979   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:20-cv-00681-SNLJ Doc. #: 1-1 Filed: 05/21/20 Page: 12 of 15 PageID #: 16
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-3979   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                                     Electronically Filed - St Louis County - May 05, 2020 - 04:22 PM
Case: 4:20-cv-00681-SNLJ Doc. #: 1-1 Filed: 05/21/20 Page: 13 of 15 PageID #: 17




               IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                              STATE OF MISSOURI

ISAIAH FORMAN,                                )
                                              )
       Plaintiff,                             )
                                              )       Cause No. 20SL-CC02304
vs.                                           )
                                              )       Division 1
THE CITY OF WOODSON TERRACE                   )
and/or THE WOODSON TERRACE                    )
POLICE DEPARTMENT,                            )
                                              )
       Defendant.                             )

                            MOTION FOR CHANGE OF JUDGE

       COMES NOW Plaintiff, by and through his undersigned counsel of record, and for his

Motion for Change of Judge would state as follows:

       1.      That on May 5, 2020 the Honorable Brian H. May was assigned to preside over

the case.

       2.      Missouri Rule of Civil Procedure 51.05 provides that a change of judge shall be

ordered in any civil action upon a timely filing of a written application therefor by a party. The

application need not allege or prove any cause for such change of judge and need not be verified.

       3.      Plaintiff respectfully requests that this Court change the judge from the Honorable

Brian H. May in compliance with Missouri Rule of Civil Procedure 51.05.

       4.      Said request is made within 30 days of the designation of the trial judge.

       WHEREFORE, Plaintiff respectfully requests this Court enter its Order for Change of

Judge from the Honorable Brian H. May and for such other and further relief as this Court deems

just and proper under the circumstances.




                                                  1
                                                                                                    Electronically Filed - St Louis County - May 05, 2020 - 04:22 PM
Case: 4:20-cv-00681-SNLJ Doc. #: 1-1 Filed: 05/21/20 Page: 14 of 15 PageID #: 18




                                                     Respectfully submitted,

                                                     MCCLOSKEY, P.C.

                                              BY:    /s/ Mark T. McCloskey
                                                     Mark T. McCloskey, #36144
                                                     Patricia N. McCloskey, #36153
                                                     The Niemann Mansion
                                                     4472 Lindell Blvd.
                                                     St. Louis, Missouri 63108
                                                     (314) 721-4000 telephone
                                                     (314) 721-3664 facsimile
                                                     mccloskeylaw@aol.com
                                                     Attorneys for Plaintiff




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing was filed on May 5, 2020
electronically with the Clerk of Court to be served by operation of the Court’s electronic filing
system upon all counsel of record.

                                                     /s/ Mark T. McCloskey




                                                 2
Case: 4:20-cv-00681-SNLJ Doc. #: 1-1 Filed: 05/21/20 Page: 15 of 15 PageID #: 19




                    IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                               STATE OF MISSOURI

ISAIAH FORMAN,

               Plaintiff,
v.                                                       Cause No: 20SL-CC02304

THE CITY OF WOODSON TERRACE
and/or THE WOODSON TERRACE
POLICE DEPARTMENT,

               Defendants.


                                 ENTRY OF APPEARANCE

       Blake D. Hill of Hellmich, Hill & Retter, LLC enters his appearance as counsel for

Defendant.

                                             HELLMICH, HILL & RETTER, LLC

                                     By:     _/s/ Blake D. Hill
                                             BLAKE D. HILL #58926MO
                                             1049 North Clay Avenue
                                             St. Louis, MO 63122
                                             (314)646-1110 Tel
                                             blake@hellmichhillretter.com

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of the foregoing document
was filed via the Court’s electronic filing system and thereby served electronically upon all
counsel of record this 20th day of May 2020; further that an original is maintained in accordance
with the Rules of the Missouri Supreme Court.

                                                            _/s/ Blake D. Hill




                                                1
